NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BRIAN A. JEREMIAH,                              No. 18-35450

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00532-TC

 v.
                                                MEMORANDUM*
ALY, Sgt.; et al.,

                Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Oregon
                       Ann L. Aiken, District Judge, Presiding

                           Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Oregon state prisoner Brian A. Jeremiah appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging federal claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Thomas v.

Ponder, 611 F.3d 1144, 1149 (9th Cir. 2010). We affirm in part, vacate in part,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and remand.

      The district court properly granted summary judgment as to claims one

through 13 because Jeremiah failed to state a claim, failed to exhaust his

administrative remedies, and failed to raise a genuine dispute of material fact as to

whether administrative remedies were effectively unavailable. See Woodford v.

Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits)” (emphasis, citation, and internal quotation marks omitted)); Whitley v.

Albers, 475 U.S. 312, 319 (1986) (explaining that deliberate indifference must

involve more than ordinary lack of due care for a prisoner’s safety and constitute

conduct that is akin “obduracy and wantonness); McBride v. Lopez, 807 F.3d 982,

986-88 (9th Cir. 2015) (to show that a threat rendered the prison grievance system

unavailable, a prisoner must show that he subjectively believed prison officials

would retaliate against him and that his belief was objectively reasonable).

      As to claims 14 through 16, Jeremiah presented evidence that he was

erroneously instructed by an administrator that he could not grieve these issues

because they arose from a misconduct report, and he also presented evidence that

this erroneous instruction appeared in other grievance responses. See Marella v.

Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009) (per curiam) (administrative

remedies may be effectively unavailable where the prisoner is reliably informed


                                          2                                    18-35450
that he is not permitted to appeal a decision). We vacate and remand with respect

to claims 14 through 16 so the district court may consider this evidence.

      The district court did not abuse its discretion by denying Jeremiah discovery

connected to defendants’ photographic evidence. See Sablan v. Dep’t of Fin., 856

F.2d 1317, 1321 (9th Cir. 1988) (“[A district court’s] decision to deny discovery

will not be disturbed except upon the clearest showing that denial of discovery

results in actual and substantial prejudice to the complaining litigant.” (citation and

internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The parties will bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                      18-35450